Citation Nr: 0305973	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-05 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
malaria.

2.  Entitlement to an increased (compensable) rating for 
filariasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel




INTRODUCTION

The veteran had active service from March 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

The veteran's increased rating claims were previously before 
the Board, and in a June 2000 remand they were returned to 
the RO for additional development.  That development has been 
completed, and the claims are once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The medical evidence has not shown that the veteran has 
active malaria, or any symptomatic residuals of malaria.

2.  The veteran is not shown to have active filariasis or any 
symptomatic residuals of filariasis.  

2.  The evidence does not show a marked interference with 
employment or frequent periods of hospitalization due to the 
veteran's service-connected malaria and filariasis, so as to 
render impractical the application of the regular schedular 
standards


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 
(2002).  

2.  The schedular criteria for a compensable rating for 
filariasis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 
6305 (2002).  

3.  An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims were filed in March 1998 and 
remain pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in a September 1998 letter and 
rating decision of the evidence needed to substantiate his 
claims, and he was provided an opportunity to submit such 
evidence.  Moreover, in a January 1999 statement of the case 
and a supplemental statements of the case issued in July 2002 
and December 2002, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In a July 2002 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received and the veteran was provided with 
VA examinations in May 1998 and August 2002.  The Board finds 
that all known and ascertainable medical records have been 
obtained and are associated with the claims file.  The 
veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.	Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
and VA examination reports dated in May 1998 and August 2002.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Malaria is evaluated under 38 C.F.R. § 4.88b, Diagnostic Code 
6304.  Under those provisions, a 100 percent evaluation is 
assigned for malaria as an active disease.  Diagnostic Code 
6304 indicates that the diagnosis of malaria depends on the 
identification of malarial parasites in blood smears.  If the 
veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
residuals such as liver or spleen damage must be rated under 
the appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 
6304 (2002).

Filariasis is evaluated under 38 C.F.R. § 4.88b, Diagnostic 
Code 6305.  Under those provisions, a 100 percent evaluation 
is assigned for filariasis as an active disease.  Thereafter, 
residuals such as epididymitis or lymphangitis should be 
rated under the appropriate system.  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6305 (2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the veteran's malaria and filariasis 
under Diagnostic Codes 6304 and 6305, respectively.  The 
veteran is not now shown by competent, clinical evidence to 
be suffering from any active filariasis or malaria disease.  
As such, he is not entitled to a compensable evaluation.

The veteran's May 1998 VA examination report noted his 
history of malaria and filariasis, diagnosed in 1942 and 1945 
respectively during service in Guadalcanal.  Two months prior 
to his 1998 examination, the veteran was hospitalized for 
complaints of chills and fever and reportedly told he had 
"infected blood."  An October 2000 request for information 
regarding this treatment was not answered by the veteran.  
Upon examination, the veteran exhibited no extremity or lymph 
node swelling or pain in the lymph nodes.  In addition, a 
malarial screen revealed no malarial parasites and an 
examination of the liver showed laboratory results within 
normal limits.  A hepatitis screen was also negative.  No 
current symptoms of either disease were found.  

At his August 2002 VA examination, the veteran complained of 
episodic fever and chills, but asserted that he currently had 
no such symptoms.  He also reported episodes of testicular 
swelling, but stated that his last episode was one year 
prior.  Further, the veteran stated that he had repeated 
dizziness and intolerance to heat, which caused his pulse to 
raise.  Upon examination, it was noted that the veteran had 
an unexplained weight loss of 35 pounds in the prior year, 
with his weight presently stabilized.  Laboratory results 
showed that the veteran's red blood cell count was low, but 
otherwise unremarkable.  No tenderness of the lymphatics was 
observed and the veteran had no lymphadenopathy.  Liver 
enzymes were also within normal limits.  In an October 2002 
addendum, the examiner diagnosed malaria and filariasis by 
history only.  In a December 2002 addendum, it was noted that 
laboratory results showed no evidence of active malaria or 
filariasis, no lymphangitis and no esophageal scarring.  The 
Board notes parenthetically that the RO denied service 
connection for headaches, esophageal scarring and chronic 
genitourinary disability to include swollen testicles in a 
December 2002 rating decision that has not as of yet been 
appealed.  

Although the veteran has asserted that he suffers from 
episodic fever and chills, episodes of testicular swelling, 
repeated dizziness and intolerance to heat which he appears 
to relate to the service-connected disabilities at issue, the 
objective evidence of record does not corroborate his 
assertions that he has such symptomatology and that such 
symptomatology is due to either his service-connected malaria 
or filariasis.  Such symptomatology simply has not been 
demonstrated on repeat VA examination conducted several years 
apart.  The Board notes further, that the veteran did not 
provide the requested information regarding his claimed post-
service medical treatment for the disabilities at issue 
including Santa Fe Hospital, the Menninger Clinic, and the 
Newton Medical Center such that VA could obtain such records.  
He did not respond to an October 2000 letter in this regard.  
Accordingly, in the absence of any competent clinical 
evidence showing that the veteran has current symptoms of 
active malaria or filariasis, or symptomatic residuals, a 
compensable evaluation is not warranted.  

C.  Extraschedular consideration

In the January 1999 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected malaria and filariasis.  Since 
this matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service-connected malaria or 
filariasis has resulted in marked interference with 
employment so as to render impracticable the application of 
the regular schedular standards.  In addition, the veteran 
has not presented evidence to show that he has been 
hospitalized after service for either disability.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's service-connected malaria and 
filariasis do not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.

C.	Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to compensable ratings for 
malaria and filariasis.  The Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The benefit sought on appeal is accordingly 
denied. 


ORDER

A compensable rating for malaria is denied. 

A compensable rating for filariasis is denied. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

